 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CLARENCE VERNE ELLESBURY,                        No. 2:18-cv-2744 KJM KJN P
12                        Plaintiff,
13           v.                                        ORDER
14    J. FERNANDEZ, et al.,
15                        Defendants.
16

17          Pending before the court is defendants’ motion to modify the scheduling order.

18   Defendants seek a thirty days extension of time to file a summary judgment motion.

19          Good cause appearing, IT IS HEREBY ORDERED that:

20          1.     Defendants’ motion to modify the scheduling order (ECF No 63) is granted;

21          2. Defendants shall file their summary judgment motion on or before April 19, 2020.

22   Dated: March 18, 2020

23

24

25
     Ell2744.eot
26
27

28
                                                       1
